﻿
I have the honour to congratulate Mr. Garba, on behalf of Kuwait, upon his election to the presidency of the forty-fourth session of the United Nations General A3seitbly. We are pleased that he comes from Nigeria, a friendly African country with which we maintain good relations and share common interests. We are confident that his experience and competence will be of great help to us in ensuring the success of the work of this session.
I am also pleased to commend his predecessor, Mr. Dante Caputo, the former foreign Minister of Argentina, for his success in conducting the work of the last session.
I am making this statement "after having listened and followed for the past three weeks, the speeches of many Heads of State and delegations representing the entire world community, with all its different policies and orientations. The common denominator and consensus among all those valuable contributions made by those who have spoken before me was that, on the threshold of the 1990s and drawing near to the advent of the twenty-first century, the world is encountering unprecedented opportunities for peace and development, as well as new challenges that have arisen from the nature of the political, economic and social evolution of
the world. We must face these opportunities and challenges with new thinking and advanced methods of action that take into consideration the international variables we are now experiencing and witnessing. It is our destiny and responsibility at this juncture to seize opportunities that have the potential to create the appropriate atmosphere for a new dawn in international relations, a dawn that derives its light from the triumph of reason and diplomacy over bigotry and force. It is also our destiny and responsibility to stand up to the new challenges that will put our will to the test, in particular the challenges resulting from the international economic situation, of which indebtedness is one of the most significant components. There are also the challenges of the social situation, in which the questions of environment and drugs are salient features as well as the challenge of international terrorism, which threatens the very core of our values, traditions and norms.*
The role and importance of the United Nations increase in such conditions and thus the organization requires continuous support. Kuwait wishes to express to the Secretary-General, Mr. Javier Perez de Cuellar, its deep appreciation of his efforts and dedication in utilizing the positive aspects emerging in the international arena for the benefit of world peace and to consolidate its foundations, and to reaffirm its support for him and his endeavours.
There is no doubt that the international political atmosphere is improving and that there is detente in international relations. There is the danger, however, that this improvement will not continue while the world economic situation continues to deteriorate and seems even to become more complicated, since the gap between the developed and the developing countries remains wide and is increasing. Meanwhile, the world debt is growing, the prices of raw materials are falling. tariff and trade barriers are increasing, the balance of payments is in a state of disequilibrium, and technical know-how and technological advancement remain the exclusive monopoly of a handful of nations which refuse to share them with others. Kuwait feels that the debt problem poses the most intractable and significant obstacle to development. It requires urgent, comprehensive solutions that take into consideration the human suffering that afflicts the peoples of the debtor countries. The debt problem has become a source of despair and frustration to them.
It was against this backdrop that the historic initiative by His highness the Emir of the State of Kuwait, Sheikh Jaber A1 Ahmad A1 Jaber A1 Sabah, was announced from this rostrum last year. Its aim was the alleviation of the debt burden and the distressed economies of the developing countries, thus extricating those countries from the cycle of crises in which they have been rotating and launching a new phase of more equitable and just international economic relations.
In line with his commitment to this benevolent approach. His highness the Emir proposed before the ninth summit Conference of non-aligned States, held in Belgrade last September, an appropriate mechanism to set in motion the implementation of his proposal concerning the debt problem.
The Emir of Kuwait did not confine his effort to sounding the alarm about the debt problem, but embarked boldly upon tackling the issue, with toe appropriate prescription for its cure, in which he pursues justice and highlights altruism. The world community should therefore study this proposal, toe text of which was submitted to the Secretary-General, by virtue of his responsibilities, so that it might be considered in a spirit of co-operation and faith in our common human destiny.
Together, we are proceeding towards the 1990s benefiting from the positive developments in most centres of international disputes, developments which have been inspired by the new spirit whose warmth has begun to thaw the frost around those disputes. An earnest and impartial attitude is necessary on all sides, together with a rearrangement of our priorities, to exploit this new spirit.
The withdrawal of foreign troops from Afghanistan and Cambodia, the implementation of the plans aimed at settling the situation in Central America and the continuance of dialogue in Cyprus are all examples of the new responsibilities of the people in those countries in the realization of national harmony and unity, the consolidation of stability and security, and the preparation and implementation of the economic development plans which the peoples of those regions need.
However, neither global peace and security, nor economic development and world prosperity can last or be ensured as long as the Palestinian question remains without a "just solution. The Middle East region has for four decades been living with a conflict which has always been and still is a threat to world peace, security and stability. At the root of that conflict is the cause of the Palestinian people, a people that Israel has been attempting by the most inhumane means of all kinds to uproot aid expel from its land, while obliterating its national identity.
Nevertheless, Israel daily awakens to the fact that brute force, however tyrannical, cannot extinguish the torch of the political struggle being waged by the Palestinian people. On the contrary, it only fans the flames, and consequently brings nearer the attainment of that people's legitimate objectives. There have been two developments of considerable significance in the Palestinian struggle: first, the outbreak of the intifadah, which is nearing the end of its second year, and, secondly, the positive and brave position adapted by the Palestinian leadership since the meeting of the Palestine National Council in November 1988. At that meeting, the Palestinian leadership declared its readiness to assume full responsibility for the establishment of a comprehensive peace based on the principles set forth in the Proclamation of the independent Palestinian State, with Holy Jerusalem as its capital, and with ail the international rights and obligations that such readiness implies.
At the recent summit conference at Casablanca all the Arab countries endorsed and supported the resolutions of the Palestine National Council and the new line adopted by the Palestinian leadership. As a result, the Palestinian position is now an Arab one. It is a position that seeks peace anew and puts forward an integrated plan based on justice, international laws and relevant United Nations resolutions.
Those two developments with respect to Palestine increase the responsibility of the international community in general, and the United Nations in particular, to deter Israel from persisting in its obduracy, its rejection of every just peace initiative and its continued perpetration of crimes. Israel must be pressed to respond to international variables and to yield to the logic of right and justice. Israel cannot swim against the world tide; it certainly will not be able to resist its surging waves forever.  Comprehensive peace is a product of international will, which is unified in calling for an international peace conference with the participation of the five permanent members of the Security Council and all parties involved in the conflict, including the Palestine Liberation organization (PLO), the sole legitimate representative of the Palestinian people, on an equal footing. The international community believes that such a conference constitutes the legal framework within which the Palestinian issue must finally find a just and la3ting solution.
The people of the sister country of Lebanon have for 14 years been suffering through a crushing tragedy that threatens their security and stability and has completely devastated and wreaked havoc on their country. The use of force and violence has intensified to the point that the country's national unity and territorial integrity are seriously jeopardized. Earnest and sincere Arab efforts have been exerted to halt the irresponsible hostilities in that Arab country and to achieve national concord based on the justice, equality and coexistence that have characterized the Lebanese people throughout history. At present the sister Kingdom of Saudi Arabia is acting as host to a meeting of members of the Lebanese Parliament to debate the document on national concord proposed by the Tripartite high Arab Committee that was authorized by the recent Arab summit conference to find an appropriate formula for national reconciliation that would definitively stop the fratricidal fighting, preserve Lebanon's national unity, territorial integrity and sovereignty over all its soil, and realize the coexistence and fraternity of all the population in one unified entity on a basis of equality and justice. The international community, which is shocked by the deteriorating situation in Lebanon, is urged to support the Tripartite high Arab Committee and to help it succeed in attaining its goals.
We are, however, in duty bound to declare that the situation in Lebanon will not be settled as long as Israel continues to occupy part of its territory, to interfere in its internal affairs, and to persist in acts of aggression against Lebanese sovereignty and territorial integrity. The international community roust compel Israel to implement the many Security Council resolutions calling for complete unconditional withdrawal from Lebanese territory. Without such withdrawal, the cycle of violence will continue to afflict that torn country and abort every sincere effort made for its sake.
Perhaps one of the most remarkable achievements of the United Nations in the maintenance of international peace and security is Security Council resolution 598 (1987), which provided the foundation for the halting of the Iran-Iraq war. Since the endorsement of that resolution by the two parties, regional and international efforts have been focused on achieving success in the on going negotiations between the two countries under the auspices of the United Nations Secretary-General. However, unfortunately those negotiations have not vet led to the desired conclusion, namely consummation of a lasting peace based on good-neighbourliness, fraternity and constructive co-operation in which the countries and peoples of the region will enjoy security and stability. We are therefore obliged, by necessity and by duty, to continue to support the efforts of the Secretary-General aimed at making the negotiations a success and full implementation of Security Council resolution 598 (1987).
We are looking forward to the forthcoming visit of Mr. Jan Eliasson, the Secretary-General's Personal Representative, to Baghdad and Teheran, we support his benevolent efforts, and we wish him all success in his coming mission. Kuwait is grieved to see that an important humanitarian aspect of the sequels of hostilities remains unsolved. The exchange of prisoners of war has not yet been completed, nor have some of its technicalities been ironed out. We call for the
completion of that exchange as expeditiously as possible, for we believe that that would demonstrate the goodwill and intentions of both parties with regard to the full implementation of resolution 598 (1987) so that peace, security and co-operation may prevail in that critical part of the world.
The positive developments in Namibia, as reflected by the implementation of the steps set forth in Security Council resolution 435 (1978), are gratifying to the international community. Kuwait urges support for fee United Nations efforts to implement resolution 435 (1978) fully and calls for alertness and caution vis-à-vis fee practices and strategies of South Africa aimed at undermining Namibia's independence plan or at turning it into independence in name only. Kuwait, which has always supported fee South West Africa People's organization (SWAPO) as fee legitimate representative of the Namibian people, is hopeful that the young State will join fee ranks of independent countries and contribute to fee security, stability and welfare of the African continent.
Although fee world has managed to score some progress in fee Namibian question, the African wounds will not heal until the abhorrent system of apartheid in South Africa has been dismantled, until the native black majority there has fully regained its rights and until democratic majority rule has been established in feat country, thus restoring to African persons in South Africa their dignity and sovereignty over their land and returning life to normal.
We look forward to a General Assembly session notable for its achievements and expressive of the positive spirit that lights the sky and serves as a beacon and inspiration for our countries and peoples. May God grant us success.
